February 13, 2004


Mr. Richard A. Sheehy
Sheehy Serpe & Ware, P.C.
909 Fannin Street, Suite 2500
Houston, TX 77010-1003

Mr. Robert Alan York
Holman & Keeling, P.C.
440 Louisiana, Suite 2220
Houston, TX 77002-1635

Mr. Jimmy Williamson
Williamson & Sears
300 Fannin, Suite 300
Houston, TX 77002-2401
Ms. Katherine D. Mackillop
Fulbright & Jaworski, L.L.P.
1301 McKinney Street, Suite 5100
Houston, TX 77010-3095

Mr. James B. Edwards
Edwards and Associates
12603 Southwest Freeway, Suite 200
Stafford, TX 77477

Ms. Barbara A. Hilburn
Hilburn Shorest & Sherer
708 Main Street, Suite 610
Houston, TX 77002

RE:   Case Number:  03-0163
      Court of Appeals Number:  01-01-01242-CV
      Trial Court Number:  98-20396




















Style:      MARIA JOCSON, M.D., ET AL.
      v.
      JOE CRABB

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed opinion/s and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Ms. Margie        |
|   |Thompson          |